 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 
 
[homefedbanklogo.jpg]
 
April 8, 2014
 
 
 
Mr. Glen W. Brown
401 Langley Drive
Lafayette, LA 70502
 
Dear Mr. Brown,
 
On behalf of Home Federal Bank (“the Bank”) and Home Federal Bancorp, Inc. of
Louisiana (the “Company”), I am pleased to convey to you in writing our
employment offer for the position of Senior Vice President and Chief Financial
Officer of the Bank and the Company. As Senior Vice President and Chief
Financial Officer you would report directly to me and as a senior executive it
is an exempt position.  Should you accept this offer of employment, your first
day of employment is anticipated to be on or about July 16, 2014.
 
This letter outlines the terms of your employment offer with the Bank and the
Company and your compensation and benefits as set forth below:
 
 
Title:                                 Sr. Vice President and
 Chief Financial Officer
 
            Salary:                                        $150,000.00,
annualized
 
 
Stock Award:
Within 30 business days of your start date, you will be granted a restricted
stock award covering 3,500 shares of the Company’s common stock (the “Stock
Award”), subject to approval by the Compensation Committee of our Board of
Directors.  The Stock Award will vest in equal annual installments over a 5-year
period, with the first 20% of the shares subject to the Stock Award vesting on
the first anniversary of the date of grant.  All vesting is subject to you
remaining employed with the Bank and the Company through the relevant vesting
dates.

 
 
Stock Option:
Within 30 business days of your start date, you will be granted a stock option
to purchase 10,500 shares of the Company’s common stock (the “Option”) subject
to approval by the Compensation Committee of our Board of Directors.  The Option
will be priced at the closing price on the NASDAQ on the date of the grant.  20%
of the shares subject to this Option shall vest on the one year anniversary of
the date of grant. Thereafter, 20% of the shares subject to the Option shall
vest on each anniversary of the date of grant; so as to be 100% vested on the
five year anniversary of the date of grant.  All vesting is subject to you
remaining employed with the Bank and the Company through the relevant vesting
dates.

 
 
 
 

--------------------------------------------------------------------------------

 
Mr. Glen W. Brown
April 8, 2014
Page 2
 
 
 
 
Incentive:
You are guaranteed a $15,000, incentive bonus in 2014.  Any bonus in subsequent
years would be based on your annual performance review.

 
 
Change of Control:
You will be entitled to enter into a change in control agreement that will
provide if your employment is terminated as a result of a change in control, as
defined in the agreement, you will receive a one-time severance payment equal to
12 months of your then-current base salary, subject to annual renewal by the
Compensation Committee of our Board of Directors.

 
 
Relocation:
The Bank will reimburse you for certain documented expenses to help defray the
cost of your personal move and relocation.  Temporary housing is covered up to
$5,000, paid in monthly installments of $1,000.  Your expense for transporting
furnishings and personal belongings, within your current household, is covered
up to $5,000.  The Bank will cover up to a maximum of $5,000 for invoiced
expenses incurred in selling your primary residence. The Bank will also
reimburse your expenses of up to $1,000, for you and your family to visit the
area. Certain conditions apply to each of these benefits.

 
 

 
Vacation:
2 weeks (10 days) in 2014, 3 weeks (15 days) per year beginning January 1,
2015.  Employees are eligible for paid vacation leave after 90 days of
employment.

 
 
Sick Leave:
12 days per year, cumulative to a maximum of 30 days.  Employees are eligible
for paid sick leave after 90 days of employment.

 
 
Benefits:
Eligible to contribute to the Home Federal Bank 401(k) plan on the 1st day of
the month following 90 days of employment.  Eligible for Safe Harbor matching
contributions following one (1) year of employment.  Home Federal matches 100%
on the first 6% you contribute to your 401(k) savings account.

 
 
Eligible for Home Federal Bank ESOP plan following one (1) year of employment.

 
 
Group health, dental, and vision coverage available on 1st day of the month
following 30 days of employment.

 
 
 
 
 

--------------------------------------------------------------------------------

 
Mr. Glen W. Brown
April 8, 2014
Page 3
 
 
 
STD, LTD, AD&D, and Life Insurance coverage provided on 1st day of month
following 30 days of employment.

 
This formal notification of our offer of employment is subject to the terms set
forth in the Home Federal Bank Employment Application and is contingent upon
satisfactory background verification, receipt of an original application, a
final review of references, and the approval of the Compensation Committee of
the Board of Directors.
 
For purposes of stock ownership, please be advised that “Executive Officers,”
are expected to meet certain requirements. As of the beginning of each fiscal
year, all Executive Officers shall hold the greater of (i) that number of shares
of common stock equal in value to $50,000 or the equivalent value of
in-the-money vested stock options, or (ii) 3,000 shares of common stock. The
Executive Officers must attain this ownership threshold by five years after his
or her acceptance of the position. The value of the shares of common stock will
be calculated at the beginning of each fiscal year and will be based on the
closing price on the NASDAQ, on the last day of the year.  The value of vested
in-the-money stock options shall be the closing price on the NASDAQ, on the last
day of the year less the exercise price. Any subsequent change in the value of
the shares during such fiscal year will not affect the amount of stock that such
Executive Officers must hold during that year. The Board may modify this
requirement on a case by case basis if compliance reasonably creates a hardship
for any such Executive Officer.
 
For purposes of federal immigration law, you will be required to provide the
Bank documentary evidence of your identity and eligibility for employment in the
United States. Such documentation must be provided to us within 3 business days
of your date of hire, or our employment relationship with you may be terminated.
 
Please be aware that your employment with the Bank and the Company is for no
specified period and constitutes at-will employment. As a result, you are free
to resign at any time, for any reason or for no reason. Similarly, the Bank and
the Company are free to conclude their employment relationship with you at any
time, with or without cause, and with or without notice. We request that, in the
event of resignation, you give the Bank and the Company at least four weeks’
notice.
 
You agree that, during the term of your employment with the Bank and the
Company, you will devote substantially all of your professional time to your
responsibilities at Home Federal Bank, and you will not engage in any other
employment, occupation, consulting, or other business activity directly related
to the business in which the Bank is now involved or becomes involved during the
term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Bank. Additionally, as an employee of the
Bank, you will be expected to abide by company rules and standards as presented
in our Employee Manual and Code of Business Conduct and Ethics.
 
If you choose to accept our offer, please sign at the bottom and return to Dawn
Williams, no later than 1:00 p.m., Friday, April 18, 2014.  You may return the
offer in person at 222 Florida Street in Shreveport, via email at
dawn.williams@hfbla.com, or by fax to 318-841-0869.  A duplicate original is
enclosed for your records. This letter sets forth the terms of your employment
with the Bank and supersedes any prior representations or agreements, whether
written or oral, that may have been made by representatives of Home Federal Bank
or Home Federal Bancorp of Louisiana.  This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by Home Federal Bank President & CEO and you.
 
 
 
 

--------------------------------------------------------------------------------

 
Mr. Glen W. Brown
April 8, 2014
Page 4
 
 
Glen, I look forward to working with you and having you as a member of our
team.  If you have any questions, please do not hesitate to contact me at (318)
841-1171.
 
Jim Barlow
 
 
 
/s/Jim Barlow
President and CEO
Home Federal Bank
 
President and COO
Home Federal Bancorp, Inc. of Louisiana
 
 
 
 
Accepted this 9th day of April, 2014
 
 
 
 

/s/Glen W. Brown            
Glen W. Brown